Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 1 of 8




        EXHIBIT A
                                                                               147;70T
                        Case 2:21-cv-01374-KJM-AC
                                              ,   Document 1-1 Filed 08/02/21 Page 2 of 8

                                                                                                                                                SUM-100
                                            SUMMONS
                                      (CITACM JUDICIAL)                                                                  Faocoviirusg
                                                                                                                       MOO PARA yap pg I.A cpArg)
    NOTICE TO DEFENDANT:
    (AVISO AL DEMANDADO):
    TARGET! CORPORATION and
    DOES ONE through TEN




    YOU ARE BEING SUED BY PLAINTIFF:
    (1.0   arA
            DEMANDANDO EL DEMANDANTE):
    MiCHELLE ARENDES    •


   1461'icg1 YOU have been sued. The Wit.May decide against you without your being hoard: vifie-se you respond within days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are Served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter Or phone cell will not protect you, Your Written response must be In proper legal form if you Want the court to hear your
   case. There may be a court form that you can use for your response, You Can fine these court forms and mere information at the California Courts
   Online Self-Help Center(www.courrinfo,cagoviseffhato), your county law library, or the eourthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for fee waiver form. If you do not file your response an time, yet) may lose the apse default, and your wage, money, and property
   may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. if you do not know an attorney, you may want to can an attorney
   referral service. If you cannot afford an attorney, you may be eligIble for free legal services horn:a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web elle (ww1v.lewhelposlifernia,org), the California P.OVrts Qnline Seif,Help Center
  (wWwaeorl(nfo.ca.gov/solfhelp), or Oy contacting your local court Of County Oaf association. NOT The court has a statutcry lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil c.a,se. The court's lien must be paid before the Court will dismiss the case.
   payisal to hen clernancladn• SI 110 respencre dentro do cfq Was, le certe ptlede (*Clair en so contra sin escuchar su versiOn, tea le inforrnaciOn a
   continuaclen
     Tien° 30 DIAS DE CALENDARIO clespoes de goo to entroguen este citacitin y pePeleS legates para prosentar una respueeta porescrito en osta
   cork> y Neer quo se entrugue Una copte al detnondente, Una cafto o one &Wad;teleffinica no lo prote. gon, $14 reSpOpsta por eserlio ffene rIPP eater
   an formato legal correct° sl dosed qua procosen sri caso ante Porte. g's PaSible qua haw+ un fonnolarlo qua listed puede Oar offal art respeiesta.
   Puede encontrar estos formularlos de fa cede y mesinformacien en el Centro do Ayudo de las Cortes de California(Www.secorte.calov), en la
   biblieteca de !eyes de su condado o onto cone clue la pods mes cerca. no puede pager la cuota•de preseritaclan, pftla al secneterio dale carte
   qua be de on formula*,de exencion do Page de cooties. Sine praSantft sri reepuosta a flempo, puede percierelcaso pot Incumplimiento yin carte le
   podia guitar so sueldo, dinero y bienes sin mas aciverteneJa.
     Hay otnos ragulsitos legates. Es recomendable qye flame a us)abogado inmedlatemente. SI no conoce a on abogado, puede Hamar a un serviclo de
   remislan a abogedos. Si no puede pager a un abogado, as postage goo cumple Con los regolsitos pare obtener serviclos legates grata/los de un
   pmgrama de serviclos legates sin fines do Nero. Puede encontrar e#03 grupos sin fines do lucre en el sib° web de California Legal Services,
 (tvww.lawhelocalifornia.org), en el Centro do Ayude de lea Cortes de California,(WwW,sucorte.ca.00v)o poniandose en contact° con la code o el
   coleglo de abogados locales. AVISO. Per ley, la cone tlene derecho feCIOMfic lee quotas y los costes extentos par importer un gravamen sabre
  ;  Mauler roCuperacion do $10,000 di mils de valor reciblde medlente un acoerdo 0 una concesibn de arbittale en un caso de derecho civil. Tien& goo
   Pager el gravamen de la carte antes ge clue la carte puede desechar al caso,
' Ole name and address of the coif is:
(El nombne y direcciOn de le cotta es):
                                                                                                            CA-SE'N.U.M8ER:
                                                                                                            ovatnem de!Cox*
                                                                                                                               G 30.5 66
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SOLANO
 600 Union Avenue, Hall of Justice
 P.O. Box 5000
 Fairfield 94533
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, Is:
      nom0re, Ia direcciOn y ndmera do((Wong del epo9edo del clernendarge,0 del darnandante quo no done abogedo, es):
 Nicholas. a, Mastrangelo, Esq. (SBN 160495)                                                            (925).258-0500 F;(94)254-0550
 MASTRANGgLO LAW orncEs, A Professional COrpOr4tioA
 Two Theatre Square, Suite 234                                                                                    J. A61,10.39
 Orincta; California 94563
 DATE:                                          JUN 1 0 2021                      Clerk, by
                                                                                 fSecretario)
                                                                                                                                                    Deputy
(Fecha)                                                                                                                                            (Adjunto)
(For proofofservice of this ;urn-Mons, use Proof of San/ice Of Summons(form POS-010))
(Para pruebe de entrega de osta oltetiOn use of fonnulatio Proof of Service of Summons,(POS,                     010)-
                                         NpTICE To THE PfRSQN SERVED:You are served
 . .EA1-1                                1. ED as an individual defendant.
                                        2. L.,j as the person sued under the fictitious nPfilla of (specify):

                                        3. PM on behalf of(specify):TARGET CORPORATION

                                           under: 71 CCP 416.10(Corporation)                                fl
                                                                                                   ccp 416,60(minor)
                                                      I CCP  416,20 (defunct OOMOration)       n i CCP 416.70(COnSentatee)
                                                     r--)
                                                        CCP 416,40(00$0cIatIon or partnershIP) CZ)CCP 416.00(authorized person)
                                                        other(specify):
                                        4,      b •ersonal delive on date                                                              Pogo 1 of
    PQM AclOptpd lot MancOtofy Usa                                                                         Cor4c3 of CIO Procildusp 55 44,20,405
      Jud100 Counc.11 of California
                                                                   SUIVINIQN$
•    SUM..100 (Roy. July 1. 20091
                            Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 3 of 8                                               PLO-PI-001
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Namo, St8to8tir!Amber,and ect4fess)                                              FOR P.PVt/r USE 9.04
    Nicholas J. Mastrangelo, Esq. (SBN 1604,95)
    MASTRANGELO LAW OFFICES
    A Profeasional Corporation:
    TWo Theatre Square, Suite 234
    Orinda/ California 94563
           TREpHoNe No! (925) 258-0500       FAX NO.(Optibne1): (925) 25/1-0550
  EMAIL ADDRESS(Optiattal) nick@mlolawyer.tom
 , • ATTORNEY FOR orrret Plaintif,f. AlICUELLE RENDES
  SUPERIOR COURT OF CALIFORNIA; COUNTY OF 80LANO
 X       STREET ADDRESS: 600 Union Avenue, Hall of Justice                                                     JUN 102021
         MAILING ADDRESS: P.O. Box .5000
        CITY AND ZIP CODE Fairfield 94533
                                                                                                                   J. Abueg
            BRANcHNAmE FAIRFIELD BRANCH                                                                           DEPUTY CLERK
             PLAINTIFF: MICHELLE ARENDES


             DEFENDANT: TARGET CORPORATION and
                                                                                                              ASSIGNED TO
        X     DOES I TO 10                                                                                 JUDGEWeadyra,Q..e..%L__
   •
     COMPLAINT—Personal Injury, Property Damage,Wrongful Death
            AMENDED(Numbed:
                                                                                                           FOR ALL PURPOSES
    Type(check all that apply):
     El MOTOR VEHICLE           FX I OTHER(specify): Premises Liability.
               Property Damage         Wrongful Death General Negligence
         I X I Personal Injury         OtherDamages (specify):

    Jurisdiction (check all that apply):
           ACTION IS A LIMITED CIVIL CASE                                                                  CASE NUMBER:
           Amount demanded               does not exceed $10,000
                                        exceeds $10,000, but.doesnot exceed $25,000
      X ACTION IS AN UNLIMITED CIVIL CASE(exceeds $25,000)
           ACTION IS RECLASSIFIED by this amended complaint
                                                                                                                       F1'03096661
                 from limited to unlimited
                 from unlimited to limited
    1. -Plaintiff(name ornames):MICHELLE ARENDES

      alleges causes of action'against defendant(name or names): TARGET CORPORATION and DOES ONE through
                                                                        TEN
   2: This:pleading; including:attachments and exhibits; consists of thefollowing number of pages: .6
   3: Each plaintiff named above is a competent adult
      a.       except plaintiff name);
         (1)         a corporation qualified tbi do business in California
         (2)         an UnintOrpOrated entity (describe):
         (3)         a public entity (describe,):
         (4)         a Minor I         an atiOlt
                         for iNhorn a guardian .Or coriSeiVator Ofthe estate or.a.guardian ad litem has been appointed
                        .other(specif0:
                     other(specify):

        b.   El except plaintiff(name):
            (1)            a corporation qualified to do business in California
             (- 2) El      art unincorporated entity (describe):
            '(3) El        a publiC'eritityickSOribe):
            :(4)           a minor      171 an adult
                   (a) I     I (Or Whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                   (b)         ether(speedy):
            (5)   1---1    other (specify):

                 Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                 Page/03
 Form Approved torOptional Use
                                                     COMPLAINT—Personal Injury, Property                 Legal              caiiiiti.d1WOraClicitire;   425i2
  :JudicI21 Council Of Cetiternia
PLO-PI-001 (Rev. bourdy I. 2007)                          Damage,:Wrongful Death                       SolutriQns-
                                                                                                          C4Plus
                          Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 4 of 8
                                                                                                                                    PLD-PI-001
     SHORT TITLE: ARENDES v. TARGET CORPORATION, et al.                                                     CASE NUMBER:




     4.          Plaintiff(name):
                 is doing business under the fictitious name (specify):

           and has complied with the fictitious business name laws.
     5. Each defendant named above is a natural person
        a. M except defendant(name):                                          c.      except defendant(name):
         TARGET CORPORATION

                            a business organization, form unknown                        a business organization, form unknown
                      xI    a corporation                                                a corporation
                            an unincorporated entity (describe):                         an unincorporated entity (describe):

                            a public entity (describe):                                  a public entity (describe):

                            other (specify):                                             other (specify):



           b.          except defendant (name):                               d.      except defendant(name):


               (1)          a business organization, form unknown                        a business organization, form unknown
               (2)          a corporation                                                a corporation
               (3)          an unincorporated entity (describe):                         an unincorporated entity (describe):

               (4)          a public entity (describe):                                  a public entity (describe):

               (5) El other (specify):                                                   other (specify):




                  Information about additional defendants who are not natural persons is contained in Attachment 5.

    6: The true names of defendants sued as Does are unknown to plaintiff.
       a. I X Doe defendants (specify Doe numbers): 1 through 10                     were the agents or employees of other
                named defendants and acted within the scope of that agency or employment.

       b. I X I Doe defendants (specify Doe numbers): 1 through 10                   are persons whose capacities are unknown to
                plaintiff.
    7. I 1 Defendants who are joined under Code of Civil Procedure section 382 are (names):




    8. This court is the proper court because
       a.       at least one defendant now resides in its jurisdictional area.
       b. I     the Principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
       c. X injury to person or damage to personal property occurred in its jurisdictional area.
       d.       other (specify):



   9.            Plaintiff is required to comply with a claims statute, and
          a.         has complied with applicable claims statutes, or
          b.         is excused from complying because (specify):




PLD-PI-001 (Rev. January 1,20071                                                                                                      Page 2 of 3
                                                     COMPLAINT—Personal Injury, Property
                                                          Damage, Wrongful Death
                      Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 5 of 8
                                                                                                                                    PLD-PI-001
      SHORT TITLE: ARENDES v. TARGET CORPORATION, et al.                                                    CASE NUMBER:




   10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
       causes of action attached):
       a.       Motor Vehicle
       b. X General Negligence
       C.       Intentional Tort
       d.       Products Liability
       e. X Premises Liability
      f.        Other (specify):




  11. Plaintiff has suffered
      a. ER] wage loss
      b. X loss of use of property
      c. I x     hospital and medical expenses
      d. x I general damage
     e. X        property damage
     f. X loss of earning capacity
      g. X other damage (specify): Prejudgment interest pursuant to California Civil Code
       §3291, et seq.




  12.   I    I    The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a.         listed in Attachment 12.
        b.         as follows:




  13. The relief sought in this complaint is within the jurisdiction of this court.


  14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
      a. (1) X compensatory damages
         (2)         punitive damages
          The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
         (1) X       according to proof
         (2)         in the amount of: $


 15.             The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers)•




 Date: June 3, 2021



 Nicholas J. Mastranaelo. Esa.
                         (TYPE OR PRINT NAME)                                                 (SI(/TURE OF PLAINTIFF OR ATTORNEY)

PLO-PI-001 [Rey. January 1, 20071                                                                                                    Page 3 of 3
                                                COMPLAINT—Personal Injury, Property
                                                     Damage, Wrongful Death
                          Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 6 of 8

 ES
  .HORT TITLE: ARENDES v. TARGET CORPORATION, et al.                                     CASE NUMBER:




 1     The true names or capacities, whether individual, corporate, associate or

 2    otherwise, of Defendants Does 1 to 10, are unknown to Plaintiff, who

 3    therefore sue said Defendants by such' fictitious names.                                    Plaintiff is

4     informed and believes and therefore alleges that each of the Defendants

 5    designated herein as Doe is responsible in some manner for the events and

6     happenings herein referred to, and caused injuries and damages thereby

 7    proximately to the Plaintiff as herein alleged.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26      (Required for verified pleading) The items on this page stated on information and belief (specify item numbers, not line
         numbers):
27
          This page may be used with any Judicial Council form or any other paper filed with this court.            Page 4
     Form Approved by the                                ADDITIONAL PAGE
  Judicial Council of California                                                                                        CRC 201, 501
 MC-020(New January 1, 19871            Attach to Judicial Council Form or Other Court Paper            SoMis-
         Optional Form                                                                                   (21Plus
               Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 7 of 8
                                                                                                                                    PLD-PI-001(4)
SHORT TITLE: ARENDES V. TARGET CORPORATION, et                                  al.                     CASE NUMBER:




                FIRST                           CAUSE OF ACTION—Premises Liability                                         Page 5
                  (number)

  ATTACHMENT TO                   X     Complaint El Cross-Complaint
 (Use a separate cause of action form for each cause of action.)

  Prem.L-1. Plaintiff(name): MICHELLE AREN DES
            alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
            On (date): June 21, 2019                        plaintiff was injured on the following premises in the following

                  fashion (description of premises and circumstances of injury):
                          At approximately 1:00 p.m. on June 21, 2019,              plaintiff Michelle Arendes was shopping in the
                  Target store at 3000 Harbison Drive in Vacaville, California.                     Near the checkout area, plaintiff
                  Arendes slipped and fell on banana on the floor of the Target store.                       Defendant Target
                 Corporation and Does 1 through 10 were negligent in allowing a slippery substance, banana, to be
                  present on the floor of the Vacaville store.                 Defendant Target Corporation and Does 1 through 10
                 and each of them knew, or in the exercise of due care should have known, that the banana on the
                 floor created an unreasonable and foreseeable risk of harm to customers such as plaintiff.                                   Due
                 to the negligence of defendants and each of them in failing to properly and adequately inspect
                 and clean the floor of the Vacaville store, plaintiff slipped and fell and was injured in the
                 manner herein alleged.


  Prem.L-2.               X I Count One--Negligence The defendants who negligently owned, maintained, managed and operated
                              the described premises were (names): TARGET CORPORATION


                            Ix      Does 1             to 10

  Prem.L-3.                  Count Two--Willful Failure to Warn (Civil Code section 846] The defendant owners who willfully
                             or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                            (names):

                                   Does               to
                             Plaintiff, a recreational user, was         an invited guest   I   I a paying guest.

  Prem.L-4.           I      Count Three—Dangerous Condition of Public Property The defendants who owned public property
                             on which a dangerous condition existed were (names):


                                           Does              to
                             a.         The defendant public entity had         actual I         constructive notice of the existence of the
                                        dangerous condition in sufficient time prior to the injury to have corrected it.
                             b.         The condition was created by employees of the defendant public entity.

  Prem.L-5. a         Ix Allegations about Other Defendants The defendants who were the agents and employees of the
                            other defendants and acted within the scope of the agency were (names):
                            TARGET CORPORATION

                                   Does 1           to 10
                 b.         I The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                  described in attachment Prem.L-5.b        as follows (names):



                                                                                                                                            Page 1 of 1
   Form Approved for Optional Use                                                                                      Code of Civil Procedure,§ 425.12
      Judicial Council of California          CAUSE OF ACTION—Premises Liability                       s
  PLD-PI-001(4)(Rev. January 1, 2007)
                    Case 2:21-cv-01374-KJM-AC Document 1-1 Filed 08/02/21 Page 8 of 8
                                                                                                                            PLD-PI-001(2)
SHORTTITLE: ARENDES v. TARGET CORPORATION, et al.                                                  CASE NUMBER:




          SECOND                CAUSE OF ACTION—General Negligence                                                  Page 6
              (number)
        ATTACHMENT TO F X I Complaint  Cross - Complaint

       (Use a separate cause of action forrn for each cause of action.)

        GN-1. Plaintiff(name):       MICHELLE ARENDES

                  alleges that defendant(name):   TARGET CORPORATION and




                              X Does 1         to 10

                  was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                  negligently caused the damage to plaintiff
                  on (date): June 21, 2019
                  at (place): Target (Store #0827), 3000 Harbison Drive, Vacaville, CA 95687

        (description ofreasons for liability):
     At approximately 1:00 p.m. on June 21, 2019, plaintiff Michelle Arendes
was shopping in the Target store at 3000 Harbison Drive in Vacaville,
California. Near the checkout area, plaintiff Arendes slipped and fell on
banana on the floor of the Target store. Defendant Target Corporation and Does
1 through 10 were negligent in allowing a slippery substance, banana, to be
present on the floor of the Vacaville store. Defendant Target Corporation and
Does 1 through 10 and each of them knew, or in the exercise of due care should
have known, that the banana on the floor created an unreasonable and foreseeable
risk of harm to customers such as plaintiff. Dud to the negligence of
defendants and each of them in failing to properly and adequately inspect and
clean the floor of the Vacaville store, plaintiff slipped and fell and was
injured in the manner herein alleged.

     In doing the acts complained of herein, each and every defendant was acting
as the agent and employee of every other defendant and was in the course and
scope of such agency and/or employment.




                                                                                                                                  Pade1ofi
  Fomi Approved for Optional Use                                                                               Code of Civil Procedure 425.12
    Judicial Council of California
PLD-PI-001(2)(Rev. January 1,2007)       CAUSE OF ACTION—General Negligence                     SIO Eft cos-
                                                                                                       Pius
